i7ILFD
                                                                  COURT OF APPEALS Dl'' I
                                                                   STATE OF

                                                                  2017    -6 I11 `6: 3'2



      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                  No. 74256-6-1
                     Respondent,
                                                  DIVISION ONE
       V.

KEBEDE ABAWAJI,                                   UNPUBLISHED OPINION

                     Appellant.                   FILED: March 6, 2017

       SPEARMAN, C.J. — Mandatory joinder applies only to charges based on
the same conduct within the jurisdiction of the same court. CrR 4.3.1. Kebede

Abawaji was convicted of attempted murder in the second degree and felony

harassment. On appeal, he contests the felony harassment conviction arguing

that the trial court erred when it refused to dismiss the charge as a violation of

mandatory joinder under CrR 4.3.1. Because mandatory joinder did not apply in

this case, we reject this argument. In a statement of additional grounds, Abawaji

also contests his conviction of attempted murder in the second degree, but the

arguments are without merit. We affirm.

                                       FACTS

       Kebede Abawaji and Tigist Belte married in Ethiopia in 1999. They

immigrated to the United States in 2003. The couple had five children together.

At some point, the couple separated. After their separation, the couple engaged

in disputes over Belte's alleged relationship with another man.
No. 74256-6-1/2

       On November 1, 2014, Belte and Abawaji were in her upstairs bedroom.

Abawaji was angry and began arguing with Belte. At one point, he grabbed Belte

by her neck, threw her onto the bed and choked her. Abawaji told Belte that he

was going to kill her. Belte was able to get away and went downstairs. Abawaji

followed her. He then went to the kitchen got a large knife and came towards her.

Belte fled the home. After the couple's son was able to disarm Abawaji, Belte

returned to the house and called 911. Seattle Police Department officers

responded. Abawaji was taken into custody and the matter was referred to the

Seattle City Attorney's Office.

       Based on this incident, Abawaji was charged in Seattle Municipal Court

with one count of assault in the fourth degree and one count of unlawful use of a

weapon. While the charges were pending, Belte's mother died. Members from

their Ethiopian community comforted Belte. They also convinced her to drop the

charges against Abawaji. The case against Abawaji proceeded to trial in Seattle

Municipal Court but was dismissed with prejudice when Belte did not appear for

trial. A short time later, Abawaji and Belte divorced. However, Abawaji remained

involved with Belte and the children.

       On April 1, 2015, officers responded to a 911 call on the street near

Belte's home. Abawaji reported to the 911 operator that he hit his wife in the

head with a hammer because she pissed him off. When officers arrived, Abawaji

immediately lay on the ground and put his hands behind his back. The officers

arrested Abawaji.




                                         2
No. 74256-6-1/3

       Abawaji was charged in King County Superior Court with attempted

murder in the first degree and assault in the first degree based on this incident.

He was also charged with felony harassment based on Abawaji's alleged threat

to kill Belte on November 1, 2014.

       Prior to trial, Abawaji moved to dismiss the felony harassment charge. He

argued that the harassment charge and the two misdemeanor charges filed in

Seattle Municipal Court were "related offenses" as that term is defined in CrR

4.3.1, the mandatory joinder rule.1 He argued that because the harassment

charge was not joined with the misdemeanor charges, under the rule, it must be

dismissed.

       The State argued that the mandatory joinder rule did not apply because

the offenses were not related. In the alternative, the State urged the court to deny

the motion because "the ends of justice would be defeated if the motion were

granted." CrR 4.3.1(b)(3). The State argued that the exception applied because




       I CrR 4.3.1(b) provides in part:
           (1)Two or more offenses are related offenses, for purposes of this rule,
       if they are within the jurisdiction and venue of the same court and are
       based on the same conduct.
           (2)When a defendant has been charged with two or more related
       offenses, the timely motion to consolidate them for trial should be granted
       unless the court determines that because the prosecuting attorney does
       not have sufficient evidence to warrant trying some of the offenses at that
       time, or for some other reason, the ends of justice would be defeated if the
       motion were granted. A defendant's failure to so move constitutes a waiver
       of any right of consolidation as to related offenses with which the defendant
       knew he or she was charged.
           (3) A defendant who has been tried for one offense may thereafter
       move to dismiss a charge for a related offense. . . . The motion to dismiss
       must be made prior to the second trial, and shall be granted unless the
       court determines that because the prosecuting attorney was unaware of
       the facts constituting the related offense or did not have sufficient evidence
       to warrant trying this offense at the time of the first trial, or for some other
       reason, the ends of justice would be defeated if the motion were granted.
                                                 3
No. 74256-6-1/4

the municipal court charges against Abawaji were dismissed only after Belte

succumbed to pressure from community members and did not testify against

him.

       The trial court appeared to rely on both grounds argued by the State and

denied the motion to dismiss.

       Following trial, the jury convicted Abawaji of the lesser-included offense of

attempted murder in the second degree, assault in the first degree, and felony

harassment. The trial court vacated the first degree assault conviction on double

jeopardy grounds. Abawaji appeals.

                                   DISCUSSION

       Abawaji claims that the trial court erred when it did not dismiss the felony

harassment charge because it violated the mandatory joinder rule. Application of

the mandatory joinder rule is a question of law that we review de novo. State v.

Kindsvopel, 149 Wash. 2d 477, 480,69 P.3d 870(2003)(citing State v. Ledenko, 87
Wash. App. 39, 42, 940 P.2d 280 (1997)). We may affirm the trial court on any

basis supported by the record. State v. Henderson, 34 Wash. App. 865, 870-71,

664 P.2d 1291 (1983)(citing Pannell v. Thompson, 91 Wash. 2d 591, 603, 589 P.2d
1235 (1979)).

       The mandatory joinder rule requires that all related offenses be joined, "if

they are within the jurisdiction and venue of the same court and are based on the

same conduct." CrR 4.3.1(b)(1). Acts committed during a single criminal episode

constitute the "same conduct." State v. Gamble, 168 Wash. 2d 161, 168, 225 P.3d

973(2010)(citing State v. Watson, 146 Wash. 2d 947, 957, 51 P.3d 66(2002)). An


                                         4
 No. 74256-6-1/5

exception to mandatory joinder exists when application of that rule would defeat

"the ends of justice." CrR 4.3.1(b)(3).

        Relying on State v. Dixon, 42 Wash. App. 315, 711 P.2d 1046(1985),

Abawaji contends that under CrR 4.3.1(b)(1), the felony harassment charge is

related to the charges filed in Seattle Municipal Court. He argues that Dixon

"end[ed]the discussion that municipal court and superior court cannot be the

'same jurisdiction" for purposes of the rule. Brief of Appellant at 11. But Abawaji

misreads what was at issue in that case.

       In Dixon, we did not consider whether a municipal court and a superior

court may be within the same jurisdiction. In that case, the State conceded that a

charge brought against the defendant in Seattle District Court was also within the

jurisdiction of King County Superior Court.(Emphasis added). Dixon, 42 Wn.

App. at 317. The only disputed issues were whether the defendant had waived

joinder or whether the rule applied at all because the misdemeanor charges had

been dismissed and not tried.

       The State argues that the charges at issue in this case are not related

because Seattle Municipal Court and King County Superior Court do not share

the same jurisdiction. We agree. In State v. Fladebo, 53 Wash. App. 116, 119, 765
P.2d 1310 (1988), the defendant, Kathryn Fladebo, was arrested for driving while

intoxicated (DWI). Id. at 117. During the course of her arrest, she was found to

be in possession of heroin. Id. Fladebo was charged in Mount Vernon Municipal

Court with [DWI] in violation of Mount Vernon Municipal Code 10.04. Id. She was

subsequently charged in Skagit County Superior Court with possession of a


                                          5
No. 74256-6-1/6

controlled substance, a felony, under RCW 69.50.401(d). Id. Relying, in part, on

the mandatory joinder rule, Fladebo argued that the felony should have been

dismissed because it arose from the same conduct as the DWI. Id. at 118. We

rejected the argument, holding that the mandatory joinder rule:

       does not apply to this case because the 'related offenses' must be
       'within the jurisdiction and venue of the same court' . . . . CrR
       4.3(c)(1)[recodified as CrR 4.3.1(b)(1)]. The Mount Vernon
       Municipal Court has exclusive jurisdiction over the violation of a
       Mount Vernon municipal ordinance, the driving while intoxicated
       charge, but no jurisdiction over the violation of the Washington
       Criminal Code, the possession charge.

Id. at 118-19.

       Similarly, here, Seattle Municipal Court has "exclusive original criminal

jurisdiction of all violations of city ordinances. . . ." RCW 3.50.020. Thus, the

assault in the fourth degree charge and the unlawful use of a weapon charge,

were properly prosecuted in that court. But Seattle Municipal Court has no

jurisdiction over the felony harassment charge, because King County Superior

Court has original jurisdiction over "all criminal cases amounting to felony... ."

RCW 2.08.010. We conclude the mandatory joinder rule is inapplicable to this

case. The trial court did not err when it denied Abawaji's motion to dismiss on

that ground.2

       Abawaji also asks that no costs be awarded on appeal. Appellate costs

are generally awarded to the substantially prevailing party on review. However,

when a trial court makes a finding of indigency, that finding remains throughout




        2 Because we conclude that the mandatory joinder rule does not apply, we do not reach
Abawaji's arguments concerning the ends of justice exception to the mandatory joinder rule.
                                              6
No. 74256-6-1/7

review "unless the commissioner or clerk determines by a preponderance of the

evidence that the offender's financial circumstances have significantly improved

since the last determination of indigency." RAP 14.2. Here, Abawaji was found

indigent by the trial court. If the State has evidence indicating that Abawaji's

financial circumstances have significantly improved since the trial court's finding,

it may file a motion for costs with the commissioner.

                             Statement of Additional Grounds

       Abawaji raises seven further challenges in a statement of additional

grounds(SAG). First, he asserts that tests were performed on the hammer, but

the jury was not provided with the results of those tests. He appears to argue that

the State performed testing on the hammer and hid the results from the jury.

There is nothing in the record to suggest that the State actually conducted testing

on the hammer or even if it did, that the test results would be favorable to

Abawaji. Indeed, the State claimed at trial that it did not conduct any such tests

because it did not need to in light of Abawaji's admission that he committed the

assault. If there is evidence that the hammer was tested with results favorable to

Abawaji, it is outside of the record before us and we are thus, unable consider it

on direct appeal.

       Next, Abawaji asserts that the jury was not provided with his psychological

evaluation. He appears to argue that this was error because the evaluation

supported his claim that there was no connection between "the alleged weapon

and the crime" and "between the alleged weapon and me, the defendant." SAG

at 2. The record shows that defense counsel retained Dr. Spizman in preparation


                                          7
No. 74256-6-1/8

for the trial. Dr. Spizman interviewed and prepared a written evaluation of

Abawaji. But Dr. Spizman did not testify, and the evaluation was not offered as

evidence at tria1.3 But we can discern nothing in the evaluation that supports

Abawaji's claim that it contains evidence showing there is no connection between

the hammer, the crime, and himself. Accordingly, we reject the argument.

       Abawaji also asserts that the State failed to provide an interpreter for one

of its witnesses, Mounira Boucenna. He claims that as a result, the State took

advantage of her during her testimony causing her to be upset and ask for an

interpreter, which prevented her from expressing "what was on her mind." SAG at

3. But the record does not reveal that Boucenna was upset or that she had any

particular difficulties during her direct testimony. Nor does it show that Boucenna

had testimony favorable to Abawaji that she was unable to give. To the extent

such evidence may exist, it is not part of the record on appeal and we cannot

consider it.

        During cross examination, Boucenna did testify that she had asked for an

interpreter but that the request was denied. The exchange took place as follows:

       [Defense]: It's fair to say you did not see what caused Ms. Belte's
       injuries?
       [Boucenna]: I don't understand with my English. I did ask for
       interpreter.
       [Defense]: You don't have one?
       [Boucenna]: I did ask for Amharic. They said,"you are asking too
       much," like that.
       [Defense]: You asked for an interpreter?
       [Boucenna]: Yes
       [Defense]: One wasn't provided?
       [Boucenna]: Yeah, like, last night, yesterday.

       3 The evaluation is part of the record because it was attached to defense counsel's
presentence report submitted on behalf of Abawaji.
                                               8
No. 74256-6-1/9

      [Defense]: Let me ask my question again. First, tell me if you
      understand what I'm asking.
      [Boucenna]: Okay

Verbatim Report of Proceedings(VRP)(9/30/15) at 489-90.

      Boucenna did not appear to have any further difficulty understanding

defense counsel's questions. Id. In response to defense counsel's question about

whether she saw what caused Belte's injuries, Boucenna stated that she did not.

Id. at 490. Because the record gives no indication that Boucenna's proficiency in

English prevented her from giving testimony favorable to Abawaji, we reject his

claims.

      Abawaji next contends that the jury did not have sufficient evidence to

prove that he assaulted Belte with the hammer. He argues that the officer who

collected the hammer from the scene testified that he did not see "no sight of

blood, body tissue,[or] hair" on the hammer, so the jury did not have sufficient

evidence to assume the hammer was used during the assault. SAG at 3.

       Evidence is sufficient to support a criminal conviction when, viewed in the

light most favorable to the State, a reasonable fact finder could have found the

necessary elements of the crime beyond a reasonable doubt. State v. Drum, 168
Wash. 2d 23, 34-35, 225 P.3d 237(2010)(citing State v. Wentz, 149 Wash. 2d 342,

347,68 P.3d 282(2003)). Seattle Police Officer McAuliffe, who responded to the

scene, testified that he did not notice any blood or tissue on the hammer when he

collected it from Abawaji's car. However, Belte testified that Abawaji assaulted

her with a hammer. And Abawaji told the 911 operator that he hit Belte with a

hammer. Additionally, a hammer was collected from Abawaji's car after he


                                        9
No. 74256-6-1/10

directed police officers where to find it. This evidence is more than sufficient to

support the jury's verdict. We reject Abawaji's claim.

       Abawaji also asserts that the jury should not have relied on his statement

to law enforcement officers because those statements were made in fear due to

his cultural background. Abawaji testified he lied to the 911 operator about the

hammer to get help to Belte faster. He said that he did not change his story when

officers arrived on scene because he did not want officers to assault him. He

stated that "in [his] country, police beat you up to death." 2(VRP)(10/05/15)4 at

91. He stated that he did everything the police wanted because he did not want

to get beat. The jury considered his testimony on these issues and rejected it.

Because we do not reweigh evidence on appeal, we reject Abawaji's claim.

        Next, Abawaji asserts that the jury was not in agreement, the jury was

pressured into accepting the verdict, and the trial court erred in not declaring a

mistrial. He appears to refer to a discussion that occurred when the trial court

polled the jury. Abawaji was charged with attempted murder in the first degree,

assault in the first degree, and felony harassment. The jury convicted Abawaji for

the lesser-included offense of attempted murder in the second degree, and as

charged for the other two offenses.

       When the jury was polled after providing a verdict, two jury members were

confused on what the clerk was asking. Juror number eleven asked "May 1

inquire if by that do you mean did 1 agree on a greater count, but then it was—we


        4 There are two Verbatim Report of Proceedings that took place on October 5, 2015, and
they have been numbered separately (they both start on page 1). The morning proceedings
hereinafter are referred to as 1VRP (10/05/15) and the afternoon proceedings hereinafter are
referred to as 2VRP (10/05/15).
                                              10
No. 74256-6-1/11

couldn't all agree, and so then we all agreed on the lesser count or—I guess I

don't understand the question." VRP (10/08/15) at 143. After a sidebar, the

question was rephrased to provide clarity for the jurors. The court Then asked

each juror". . . is the guilty verdict on Count I, attempted murder in the second

degree, your individual verdict?" Id. Both jurors agreed that it was their individual

verdict and the verdict of the jury. We reject Abawaji's claims that the jury was

not in agreement and was pressured into accepting a guilty verdict.

       Finally, Abawaji asserts that testimony concerning the November domestic

violence incident was inaccurate or inconsistent. He contends that the State's

witnesses testified that he was holding a knife, but in fact, he was holding only a

plastic knife. Id. But for purposes of the felony harassment charge, whether the

knife was plastic is irrelevant. We reject Abawaji's argument.

       Affirmed.




WE CONCUR:
                                                    Cee,afr.,&„ s




                                          11